Name: Council Regulation (EEC) No 2778/78 of 23 November 1978 amending Regulation (EEC) No 516/72 on the introduction of common rules for shuttle services by coach and bus between Member States
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 333/4 Official Journal of the European Communities 30 . 11 . 78 COUNCIL REGULATION (EEC) No 2778/78 of 23 November 1978 amending Regulation (EEC) No 516/72 on the introduction of common rules for shuttle services by coach and bus between Member States THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 75 thereof, Having regard to the proposal from the Commis ­ sion ('), Having regard to the opinion of the European Parlia ­ ment (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas, to simplify administrative procedures, it is desirable in the case of the shuttle services referred to in Article 5 of Council Regulation (EEC) No 516/72 of 28 February 1972 on the introduction of common rules for shuttle services by coach and bus between Member States (4), as amended by Regulation (EEC) No 2442/72 (5), to offer Member States the territory which is to be crossed in transit the opportunity to waive their right to receive a copy of the applications for the authorization entitling the holder to carry out such a service, HAS ADOPTED THIS REGULATION : Sole Article The following subparagraph shall be added to Article 14 ( 1 ) of Regulation (EEC) No 516/72 : 'In the case of the services referred to in Article 5, the present provision shall not apply in the case of Member States the territory of which is to be crossed in transit, if they waive their right to receive this information.' This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 November 1978 . For the Council The President K. GSCHEIDLE (&gt;) OJ No C 293, 6 . 12. 1977, p. 6. (2) OJ No C 63, 13 . 3 . 1978 , p. 13 . (3) OJ No C 101 , 26. 4. 1978, p. 22. (4) OJ No L 67, 20. 3 . 1972, p. 13 . (5) OJ No L 265, 24. 11 . 1972, p. 7.